 Case 1:15-cv-07199-JMF Document 366 Filed 08/29/19 Page 1 of 1


                                                                     125 Broad Street
                                                               New York, New York 10004-2498
                                                                                  ______________________
      TELEPHONE: 1-212-558-4000
                                                                   LOS ANGELES • PALO ALTO • WASHINGTON, D.C.
       FACSIMILE: 1-212-558-3588
         WWW.SULLCROM.COM                                            BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                          BEIJING • HONG KONG • TOKYO

                                                                              MELBOURNE • SYDNEY




                                                             August 29, 2019

Via ECF

The Honorable Jesse M. Furman,
    United States District Judge,
        United States District Court for the Southern District of New York,
            Thurgood Marshall United States Courthouse,
                 40 Foley Square,
                      New York, New York 10007.

                   Re:        Pirnik et al. v. Fiat Chrysler Automobiles N.V., et al.,
                              No. 15 Civ. 7199 (JMF)

Dear Judge Furman:

               On behalf of the Defendants, we respond to the Court’s August 26, 2019
Order (ECF No. 362) requesting the parties’ views on the issues raised in an August 8,
2019 letter from class member Timothy C. Birx.

                Defendants understand from Plaintiffs that Mr. Birx submitted a timely opt-
out from the proposed Class Action Settlement and that the claims administrator has
deemed Mr. Birx’s opt-out to be valid. Accordingly, Defendants do not believe Mr. Birx’s
letter raises any issues requiring the Court’s attention.

                                                             Respectfully,

                                                             /s/ William B. Monahan

                                                             William B. Monahan

cc:      All counsel of record (via ECF)
